TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:* Pursuant to 28 U.S.C. § 1407,. defendant Caterpillar, Inc. (Caterpillar) moves for centralization of this litigation in the Southern District of Florida. This litigation currently consists of five actions pending in the Eastern District of California, the Southern District of Florida, the Western District of Louisiana, the District of New Jersey, and the Eastern District of Pennsylvania, as listed on Schedule A.1 Plaintiffs in all of the actions *1395support the motion. Alternatively, plaintiffs suggest centralization in the District of New Jersey.
On the basis of the papers filed and the hearing session held, we find that these actions involve common questions of fact, and that centralization in the District of New Jersey will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. These actions share factual questions arising out of allegations that an exhaust emission control system, called the Caterpillar Regeneration System, used in certain model year C13 and C15 engines manufactured by Caterpillar, is defective. In all the actions, plaintiffs allege that buses or trucks in which these engines were installed suffered repeated failures and fault warnings, resulting in costly and time-consuming repairs. All of the plaintiffs assert claims for breach of express and implied warranties, and all of the actions are asserted on behalf of putative state or nationwide classes of purchasers or lessees of vehicles with C13 or C15 engines. Centralization will eliminate duplicative discovery, prevent inconsistent pretrial rulings (particularly as to class certification), and conserve the resources of the parties, their counsel, and the judiciary.
We conclude that District of New Jersey is the most appropriate transferee district for pretrial proceedings in this litigation. This district, which is supported in the alternative by all the plaintiffs, is a convenient and accessible forum with the resources to devote to this litigation. The action pending the District of New Jersey is also relatively advanced, with discovery already begun. Thus, the Honorable Jerome B. Simandle, who is presiding over the action pending in this district, is well placed to coordinate pretrial proceedings so as to accommodate the progress already made in the more procedurally advanced actions while also addressing the common factual and legal issues raised in the more recently filed actions. We are confident that Judge Simandle, an experienced transferee judge, will steer this litigation on an efficient and prudent course.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of New Jersey are transferred to the District of New Jersey and, with the consent of that court, assigned to the Honorable Jerome B. Simandle for coordinated or consolidated pretrial proceedings.
SCHEDULE A
MDL No. 2540 — IN RE: CATERPILLAR, INC., C13 AND C15 ENGINE PRODUCTS LIABILITY LITIGATION

Eastern District of California

VOL-TEN CORP. v. CATERPILLAR, INC., C.A. No. 2:13-02584

Southern District of Florida

SALUD SERVICES, INC., ET AL. v. CATERPILLAR INC., C.A. No. 1:12-23927

Western District of Louisiana

TRI-CITY CHARTER OF BOSSIER, INC. v. CATERPILLAR INC., C.A. No. 5:13-03292

District of New Jersey

BK TRUCKING CO., ET AL. v. CATERPILLAR INC., C.A. No. 1:13-02076

*1396
Eastern District of Pennsylvania

EASTON COACH COMPANY, ET AL. v. CATERPILLAR, INC., C.A. No. 5:14-00822

 Judge Ellen Segal Huvelle took no part in the decision of this matter.


. The parties have notified the Panel of six additional related actions pending in the Central District of California, the Northern District of Georgia, the District of Minnesota, the Middle District of North Carolina, the District of Utah, and the Eastern District of Wiscon*1395sin. These and any other related actions are potential tag-along actions. See Panel Rule 7.1.